DETAILED ACTION
This office action is responsive to communication filed on November 21, 2022.
Response to Arguments
Applicant's arguments filed November 21, 2022 have been fully considered but they are not persuasive.  
Applicant argues, with respect to claim 7, that Matsuda and Ito do not disclose the features of, e) a plurality of first voltage supply portions that are connected to both ends of the plurality of voltage supply lines in the aperture pixel region, and to which the reference voltage from the second semiconductor substrate is supplied; and f) a plurality of second voltage supply portions that are connected to both ends of the plurality of voltage supply lines in the light-shielded pixel region, and to which the reference voltage from the second semiconductor substrate is supplied, the plurality of second voltage supply portions being separated from the plurality of first voltage supply portions.
The Examiner respectfully disagrees.  Matsuda teaches a plurality of first voltage supply portions that are connected to both ends of the plurality of voltage supply lines in the aperture pixel region (As shown in figure 9, the aperture pixel region (2) includes signal lines (V2, V3) with a plurality of first voltage supply portions connected to both ends thereof (i.e. voltage supply portion 7 at one end and a ground voltage supply portion connected at the other end via current source 142 or 143).), and to which the reference voltage is supplied (As detailed in paragraph 0127, “a power” (i.e. a reference voltage) is supplied.); and a plurality of second voltage supply portions that are connected to both ends of the plurality of voltage supply lines in the light-shielded pixel region (As shown in figure 9, the light-shielded pixel region (1) includes a signal line (V1) with a plurality of second voltage supply portions connected to both ends thereof (i.e. voltage supply portion 10 at one end and a ground voltage supply portion connected at the other end via current source 141).), and to which the reference voltage is supplied (As detailed in paragraph 0127, “a power” (i.e. a reference voltage) is supplied.), the plurality of second voltage supply portions (10, ground) being separated from the plurality of first voltage supply portions (7, ground, see figure 9).
Ito et al. teaches that the reference voltage is supplied from the second semiconductor substrate (see the rejection of claim 7).
Therefore, the rejection is maintained by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
All claim objections are hereby removed in view of Applicant’s response.
Claim Rejections - 35 USC § 112
All previous rejections under 35 USC 112 are hereby removed in view of Applicant’s response.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 13, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2004/0262492) in view of Ito et al. (US 2022/0139992).

	Consider claim 7, Matsuda et al. teaches:
	An imaging device (figure 9) comprising: 
	a pixel array having a plurality of pixels (e.g. pixels PIX11 to PIX33) arranged in a first direction and a second direction (see figure 9, paragraph 0044); 
	a plurality of signal lines (i.e. the column signal lines shown in figure 9), each of the plurality of the signal lines being connected to the plurality of pixels (PIX11 to PIX33) in the first direction (see figure 9); 
	an aperture pixel region (effective pixel unit, 2) that is arranged in the pixel array (see figure 9) and that includes a part of the plurality of pixels (PIX21 to PIX33) outputting the pixel signal corresponding to an incident light to the plurality of signal lines (i.e. via transistors M421 to M433, see figure 9, paragraph 0044); 
	a light-shielded pixel region (light-shielded pixel unit, 1) that includes another part of the plurality of pixels which are light-shielded (e.g. pixels PIX11 to PIX13, paragraph 0044), and that is arranged in the pixel array in the second direction with respect to the aperture pixel region (2, see figure 9): 
	a plurality of voltage supply lines (effective pixel power supply line, 7, light-shielded pixel power supply line, 10) that supply a reference voltage with the plurality of pixels arranged in the first direction respectively (see figure 9, paragraph 0127); 
	a plurality of first voltage supply portions that are connected to both ends of the plurality of voltage supply lines in the aperture pixel region (As shown in figure 9, the aperture pixel region (2) includes signal lines (V2, V3) with a plurality of first voltage supply portions connected to both ends thereof (i.e. voltage supply portion 7 at one end and a ground voltage supply portion connected at the other end via current source 142 or 143).), and to which the reference voltage is supplied (As detailed in paragraph 0127, “a power” (i.e. a reference voltage) is supplied.); and 
	a plurality of second voltage supply portions that are connected to both ends of the plurality of voltage supply lines in the light-shielded pixel region (As shown in figure 9, the light-shielded pixel region (1) includes a signal line (V1) with a plurality of second voltage supply portions connected to both ends thereof (i.e. voltage supply portion 10 at one end and a ground voltage supply portion connected at the other end via current source 141).), and to which the reference voltage is supplied (As detailed in paragraph 0127, “a power” (i.e. a reference voltage) is supplied.), the plurality of second voltage supply portions (10, ground) being separated from the plurality of first voltage supply portions (7, ground, see figure 9)	
	However, Matsuda et al. does not explicitly teach that the pixel array is included in a first semiconductor substrate or a second semiconductor substrate that includes a signal processing circuit processing a pixel signal from the pixel array, wherein the reference voltage is supplied from the second semiconductor substrate.
	Ito et al. similarly teaches an imaging device (figure 3) including a pixel array (pixel array unit, 250).
	However, Ito et al. additionally teaches that the pixel array (250) is included in a first semiconductor substrate (light reception substrate, 201, paragraph 0120), and a second semiconductor substrate (circuit substrate, 202) that includes a signal processing circuit (e.g. column signal processing circuit, 241 or 242) processing a pixel signal from the pixel array (see paragraphs 0120, 0116 and 0117), wherein the reference voltage is supplied from the second semiconductor substrate (“a connection node between a power source line 279 for supplying a power supply voltage VDD and the pixel circuit 260 is connected to the power supply circuit 270 on the side of the circuit substrate 202 by way of a via, the electrode pad 431, and the electrode pad 432”, paragraph 0136, see figure 5).  Ito et al. teaches that the substrates are semiconductor substrates in paragraphs 0006 and 0003.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the imaging device taught by Matsuda et al. include first and second semiconductor substrates configured as taught by Ito et al. for the benefit of reducing the scale and area of a circuit while suppressing reduction in image quality (Ito et al., paragraphs 0003 and 0006).

	Consider claim 13, and as applied to claim 7 above, Matsuda et al. teaches that the reference voltage is a power source voltage or ground voltage (See “a power” in paragraph 0127 and “GND” in paragraph 0130.).

	Consider claim 17, the combination of Matsuda et al. and Ito et al. teaches an imaging system comprising the imaging device according to claim 7 (see claim 7 rationale).
	Matsuda et al. additionally teaches that the imaging system includes a signal processing unit (image processing unit, 23, figure 16) that processes an image signal output from the imaging device (see paragraphs 0181 and 0183, step 10 of figure 18).

	Consider claim 19, and as applied to claim 17 above, Matsuda et al. further teaches that the pixel array includes a plurality of photoelectric conversion units (photodiodes, D11 to D33, see figure 9, paragraph 0060), and the signal processing unit (23) processes the image signal generated in the plurality of photoelectric conversion units respectively (e.g. YCC processing, paragraph 0181).
	However, Matsuda does not explicitly teach that the signal processing unit acquires distance information from the imaging device to an object.
	Ito et al. further teaches that a signal processing unit (microcomputer, 12051, figure 44) acquires distance information from the imaging device to an object (see paragraph 0285).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the signal processing unit taught by Matsuda acquire distance information as taught by Ito et al. for the benefit of enabling use in a vehicle with automatic brake and acceleration control (Ito et al., paragraph 0285).

	Consider claim 20, and as applied to claim 7 above, Matsuda et al. further teaches that the plurality of first voltage supply portions (7, ground) are isolated with each other (see figure 9) and the plurality of second voltage supply portions (10, ground) are isolated with each other (see figure 9).

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. and Ito et al. as applied to claim 7 above, and further in view of Sakaguchi (US 2015/0341582).

	Consider claim 12, and as applied to claim 7 above, the combination of Matsuda et al. and Ito et al. does not explicitly teach that the second semiconductor substrate includes a clip circuit limiting the pixel signal in the plurality of signal lines.
	Sakaguchi similarly teaches an imaging device (figure 4) comprising a first substrate (20) and a second substrate (21), paragraph 0035.
	However, Sakaguchi further teaches that the second semiconductor substrate (21) includes a clip circuit (clip transistor, 265, see figure 4, paragraph 0057) limiting the pixel signal in the plurality of signal lines (see paragraph 0055).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second semiconductor substrate taught by the combination of Matsuda and Ito et al. include a clip circuit as taught by Sakaguchi for the benefit of suppressing a blackening phenomenon (Sakaguchi, paragraph 0010).

	Consider claim 15, and as applied to claim 12 above, the combination of Matsuda et al. and Ito et al. does not explicitly teach that the reference voltage is voltage supplied to the clip circuit.
	Sakaguchi further teaches that the reference voltage (VDD) is voltage supplied to the clip circuit (265, see figure 4).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the imaging device taught by the combination of Matsuda et al. and Ito et al. include a clip circuit configured as taught by Sakaguchi for the benefit of suppressing a blackening phenomenon (Sakaguchi, paragraph 0010).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. and Ito et al. as applied to claim 7 above, and further in view of Lee et al. (US 2007/0138375).

	Consider claim 14, and as applied to claim 7 above, the combination of Matsuda et al. and Ito et al. does not explicitly teach another light-shielded pixel region including the plurality of light-shielded pixels and arranged in the first direction with respect to the aperture pixel region.
	Lee et al. similarly teaches an imaging device (figures 2, 4 and 5) comprising: 
	a pixel array (pixel array, 100) that includes a plurality of pixels arranged in a first direction and a second direction crossing the first direction (see figure 2, paragraph 0034) on a semiconductor substrate (The CIS unit (1100) in which the pixels are located comprises a CMOS image sensor (paragraph 0032) implemented as a semiconductor imaging device on a single chip or separate chips, paragraph 0007.); 
	a plurality of signal lines (14, see figure 2), each of the plurality of the signal lines being connected to the plurality of pixels in the first direction (see figure 2); 
	an aperture pixel region that includes the plurality of pixels (active pixels, 11, see figure 2) outputting a pixel signal corresponding to incident light to the signal line (i.e. outputting VPXL, figures 2 and 4, paragraphs 0035 and 0036);
	a light-shielded pixel region that includes the plurality of pixels which are light-shielded (i.e. optical black pixels, 12, see figure 2) and that is arranged in the second direction with respect to the aperture pixel region (see figures 2 and 5, paragraphs 0037 and 0038); and
	a plurality of voltage supply lines that supply reference voltage to the plurality of pixels arranged in the first direction respectively (i.e. voltage supply lines supplying VDD and BIAS, respectively, see figures 4 and 5, paragraphs 0035, 0036, 0033, 0038 and 0044).
	However, Lee et al. additionally teaches another light-shielded pixel region including the plurality of light-shielded pixels and arranged in the first direction with respect to the aperture pixel region (As shown in figure 2, there are multiple regions of light-shielded pixels (12) arranged two-dimensionally.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the light-shielded pixel region taught by the combination of Matsuda et al. and Ito et al. include another light-shielded pixel region as taught by Lee et al. for the benefit of enabling testing of the imaging device (Lee et al., paragraph 0038) such that imaging devices having defects are prevented from entering the marketplace (Lee et al., paragraph 0008).

Allowable Subject Matter
Claims 8-11 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Consider claim 8, the prior art of record does not teach nor reasonably suggest that the plurality of first voltage supply portions comprises: a first wiring pattern extending in the second direction and connected to the plurality of voltage supply lines in the aperture pixel region; and a first substrate connecting portion connected to the first wiring pattern and the second semiconductor substrate, and wherein the plurality of second voltage supply portions comprises: a second wiring pattern extending in the second direction and connected to the plurality of voltage supply lines in the light-shielded pixel area; and a second substrate connecting portion connected to the second wiring pattern and the second semiconductor substrate, in combination with the other elements recited in parent claim 7.

	Claims 9-11 and 21 contain allowable subject matter as depending from claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696